Name: Commission Regulation (EC) No 1068/98 of 26 May 1998 fixing the intervention thresholds for cauliflowers, peaches, nectarines, lemons and table grapes for the 1998/99 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 153/927. 5. 98 COMMISSION REGULATION (EC) No 1068/98 of 26 May 1998 fixing the intervention thresholds for cauliflowers, peaches, nectarines, lemons and table grapes for the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1) as amended by Commis- sion Regulation (EC) No 2520/97 (2), and in particular Article 27(1) and (2) thereof, Whereas the first paragraph of Article 27 of Regulation (EC) No 2200/96 provides for an intervention threshold to be fixed if the market in a product listed in Annex II is suffering or at risk of suffering from widespread structural imbalances giving or liable to give rise to too large a volume of withdrawals; whereas such a development might cause budget problems for the Community; Whereas the conditions laid down in the abovementioned Article 27 have been met for certain products; whereas intervention thresholds for cauliflowers, peaches, necta- rines, table grapes and lemons should therefore be fixed; Wheres this intervention threshold for each of those products should be fixed on the basis of a percentage of th average production intended for consumption in the natural state over the last five marketing years for which data are available; whereas the period to be taken into account for assessing the overrun of the intervention threshold must also be established for each products in question; Whereas pursuant to the abovementioned Article 27, an overrun of the intervention threshold gives rise to reduc- tion in the Community withdrawal compensation in the marketing year following the overrun; whereas the impli- cations of this overrun for each of the products in ques- tion should be determined and a reduction proportional to the size of the overrun should be fixed, up to a certain percentage; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The following intervention thresholds are fixed for the 1998/99 marketing year:  cauliflowers: 111 300 tonnes,  peaches: 260 800 tonnes,  nectarines: 81 600 tonnes,  table grapes: 158 700 tonnes,  lemons: 58 500 tonnes. Article 2 The overrun of the intervention threshold for the above products shall be assessed on the basis of the withdrawals carried out in the following periods:  for cauliflowers: between 1 March 1998 and 28 February 1999,  for peaches and nectarines: between 1 March 1998 and 28 February 1999,  for table grapes: between 1 March 1998 and 28 February 1999,  for lemons: between 1 April 1998 and 31 March 1999. Article 3 If the quantity subject to withdrawals of one of the products listed in Article 1 in the period laid down in Article 2 exceeds the threshold fixed in Article 1, the Community withdrawal compensation fixed pursuant to Article 26 of Regulation (EC) No 2200/96 shall be reduced in the following marketing year in proportion to the size of the overrun based on the production used to calculate the threshold in question. The Community withdrawal compensation shall not, however, be reduced by more than 30 %. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (1) OJ L 297, 21. 11. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 41. ¬ ¬EN Official Journal of the European CommunitiesL 153/10 27. 5. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1998. For the Commission Franz FISCHLER Member of the Commission